IN THE COMMONWEALTH COURT OF PENNSYLVANIA


R.S. a minor, by his parents and           :
natural Guardians, R.S. and A.S.           :
                                           :
             v.                            :   No. 1280 C.D. 2020
                                           :   Submitted: October 18, 2021
Hempfield Area School District,            :
                       Appellant           :


BEFORE: HONORABLE P. KEVIN BROBSON, President Judge
        HONORABLE ANNE E. COVEY, Judge
        HONORABLE ELLEN CEISLER, Judge


OPINION BY
PRESIDENT JUDGE BROBSON                                 FILED: December 3, 2021


      Hempfield Area School District (Hempfield) appeals from an order of the
Court of Common Pleas of Westmoreland County (trial court), dated
November 3, 2020, which granted an emergency motion for special and/or
emergency preliminary injunctive relief filed on behalf of R.S. (R.S.), a minor, by
his parents and natural guardians, R.S. (R.S.’s father) and A.S. For the reasons set
forth below, we reverse the order of the trial court.
      On October 5, 2020, R.S. initiated this action by filing a complaint, seeking a
declaratory judgment that R.S. could attend in-person instruction at Hempfield and
a preliminary injunction to enjoin Hempfield from treating R.S.’s enrollment at
Hempfield different from other regular education students. (Original Record (O.R.),
Item No. 2.) In the complaint, R.S. averred that Hempfield sought to deny R.S.
in-person instruction and place R.S. in a remote cyber-learning program based on
his previous expulsion from Greater Latrobe School District (Latrobe) as a result of
a weapons violation. See Section 1317.2 of the Public School Code of 1949 (School
Code).1 (Id. at 4-5.) While admitting that a weapons violation would permit
Hempfield to arrange for alternate education services for a transferring student, R.S.
alleged that he had no weapons violation on his record. (Id. at 5.) R.S. asserted that
Latrobe initially charged him with a weapons violation, but the charge was
ultimately withdrawn. (Id.) Thus, R.S. insisted that Hempfield had no basis under
the law to deny R.S. in-person instruction. (Id.) Based on these facts, R.S. requested
declaratory and injunctive relief to permit R.S. to attend in-person instruction at
Hempfield like other regular education students. (Id.)
       Thereafter, R.S. filed an emergency motion for special and/or emergency
preliminary injunctive relief, again alleging that Hempfield had no basis under the
law to prevent R.S. from attending in-person instruction at Hempfield.
(Supplemental Original Record (S.O.R.) at 3.) R.S. asserted that “[e]quity will grant
a preliminary injunction if the petitioner’s right to relief is clear, the need for relief
is immediate, and the injury will be irreparable if the injunction is not granted,” and
that the violation of a statute constitutes irreparable harm per se. (Id. at 4 (quoting
City of Phila. v. Commonwealth, 922 A.2d 1, 9 (Pa. Cmwlth. 2003).)                              R.S.
maintained that an injunction was necessary to accord R.S. his statutory right to the
       1
          Act of March 10, 1949, P.L. 30, as amended, added by Section 4 of the Act of
June 30, 1995, P.L. 220, 24 P.S. § 13-1317.2. Section 1317.2 of the School Code provides, in
pertinent part:
       (a) Except as otherwise provided in this section, a school district or area career and
       technical school shall expel, for a period of not less than one year, any student who
       is determined to have brought onto or is in possession of a weapon on any school
       property, any school-sponsored activity or any public conveyance providing
       transportation to a school or school-sponsored activity.
       (b) Every school district and area career and technical school shall develop a written
       policy regarding expulsions for possession of a weapon as required under this
       section. Expulsions shall be conducted pursuant to all applicable regulations.

                                                 2
same education as other students at Hempfield, that courts “properly interfere when
a school [district] acts outside of its statutory authority,” and that R.S.’s right to relief
was clear. (Id. at 2-3.)
       Hempfield filed a response in which it asserted that R.S. participated in a full
disciplinary hearing, at which the Board of School Directors of Latrobe (Latrobe
School Board) found him to have violated the Latrobe weapons policy and
Section 1317.2(a) of the School Code. (See O.R., Item No. 3 at 2.) Hempfield
essentially argued that the weapons charge was not withdrawn, and, therefore,
Hempfield had authority under Section 1317.2(e.1) of the School Code to provide
alternate education services to R.S. (Id.) In the alternative, Hempfield contended
that Section 1317.2(e) of the School Code permits Hempfield to deny R.S. in-person
instruction even without a weapons charge on R.S.’s record. (Id.) Hempfield
essentially asserted that it would run counter to the legislative intent of these
provisions of the School Code to deny it authority to provide for alternate education
services to R.S. (Id. at 3-4.)
       The trial court conducted a hearing on October 16, 2020. (Reproduced Record
(R.R.) at 50.) At the hearing, R.S.’s father testified that R.S. was a student at Latrobe
when he was subject to a student disciplinary hearing based on an incident involving
an alleged weapon. (R.R. at 57-58.) The disciplinary hearing resulted in R.S.’s
expulsion from Latrobe based on a violation of Latrobe’s weapons policy and
Section 1317.2 of the School Code. (See id. at 57.) R.S.’s father stated that R.S.
appealed the disciplinary ruling to the trial court, but, prior to any determination on
the appeal, R.S. and Latrobe reached a settlement. (Id.) R.S.’s father understood
the settlement agreement to provide that the weapons violation was withdrawn from
R.S.’s record entirely. (Id. at 58.) R.S.’s father testified that he was entering into a


                                             3
sales agreement to purchase a home in the geographic location of Hempfield to
establish residency so R.S. could attend Hempfield.2 (See id.) He stated that it was
his understanding that Hempfield could only prevent R.S. from attending in-person
instruction if R.S. had a weapons charge on his record, but the weapons charge was
withdrawn. (Id.) Nevertheless, R.S.’s father stated that Hempfield was still seeking
to enroll R.S. in its remote cyber-learning program. (Id.)
       Ned Nakles (Nakles), the solicitor for Latrobe, also gave testimony regarding
the circumstances surrounding R.S.’s disciplinary hearing and expulsion. Nakles
testified that R.S. participated in a disciplinary hearing in February of 2020, after
which the Latrobe School Board issued an adjudication finding R.S. guilty of
approximately 11 charges, including a weapons violation.3 (R.R. at 60.) Nakles
stated that he was involved in the development and execution of the settlement
agreement, which withdrew the weapons violation from the disciplinary
adjudication. (Id.) Nakles noted that during the negotiation of the settlement
agreement, Latrobe was aware of precedent from this Court holding that a pencil
was not a weapon, and, because R.S. maintained in his appeal of the disciplinary
adjudication that the item involved that led to the weapons charge was similar to a
pencil, Latrobe agreed to drop the weapons violation in exchange for R.S.
withdrawing the appeal of his expulsion. (See id. at 61.) Nakles averred, however,
that none of the other charges or the term of R.S.’s expulsion was amended by the
settlement agreement. (Id.) Nakles further insisted that Latrobe continued to take

       2
         Section 1302(a) of the School Code, 24 P.S. § 13-1302(a), provides that a “child shall be
considered a resident of the school district in which his parents or the guardian of his person resides
. . . .”
       3
          The other violations Nakles identified were hazing, bullying, simple assault, cyber
bullying, failure to comply with state and local laws, and not being aware of rules and regulations
and the student handbook. (R.R. at 60.)

                                                  4
the position that the item was a weapon, but Latrobe, nonetheless, agreed to
withdraw the weapons violation. (Id.)
      At the conclusion of the hearing, the trial court issued an order that R.S. would
be enrolled in Hempfield’s alternate cyber-learning program pending further
decision by the trial court, and it directed the parties to file written briefs in support
of their positions within ten days. (R.R. at 63; O.R., Item No. 4.) By opinion and
order, dated November 3, 2020, the trial court granted R.S.’s motion for preliminary
injunctive relief and directed that “Hempfield shall immediately permit R.S. the
opportunity to participate in classes in a manner no different than any other
Hempfield regular education student.”4 (O.R., Item Nos. 10-11.) The opinion
recognized that Section 1317.2(e.1) of the School Code permits a school district
receiving a student who was expelled for a weapons violation to assign the student
to alternate education services. (O.R., Item No. 10 at 3.) The trial court observed,
however, that based on the withdrawal of the weapons violation in the settlement
agreement, “Latrobe took the matter outside of [Section 1317.2 of the School Code]
. . . .” (Id.) The trial court reasoned that it had “no legal basis to alter or revisit
Latrobe’s determination on the matter,” and the trial court’s determination was, thus,
limited to what was set forth in the settlement agreement. (Id.) Construing the plain
language of Section 1317.2, the trial court noted that “courts ‘should not interpret
statutory words in isolation, but must read them with reference to the context in
which they appear.’”       (Id. at 4 (quoting Roethlein v. Portnoff Law Assocs.,
Ltd., 81 A.3d 816, 822 (Pa. 2013)).) Relying in particular on the provision’s title—
i.e., “Possession of weapons prohibited,”—the trial court then concluded that the


      4
        The order was contingent on R.S. meeting all residency requirements set forth by
Hempfield. (O.R., Item No. 11.)

                                            5
legislative intent was clear that Section 1317.2 “only come[s] into play when there
is a determination that the student was in possession of a weapon.” (Id.) The trial
court, therefore, rejected Hempfield’s alternative argument that it could rely on
Section 1317.2(e) of the School Code to deny R.S. in-person instruction based on
his expulsion alone. (Id.) As it concerns authority outside of Section 1317.2, the
trial court noted that the provisions and authority cited by Hempfield in its brief did
not otherwise empower Hempfield to deny in-person instruction based on his
expulsion or the withdrawn weapons violation.5 (Id. at 4-5.) The trial court, thus,
concluded:
         Since Hempfield’s placement of R.S. [in the cyber-learning program]
         is not supported by legal authority, [and] the lack of access to a full,
         in-person education does constitute immediate and irreparable harm to
         R.S.[,] . . . a preliminary injunction is warranted to enjoin Hempfield
         from requiring that R.S. be placed in [c]yber [s]chool or any other
         [alternate] education arrangement.
(Id. at 5.) On November 25, 2020, Hempfield filed a notice of appeal with the trial
court.



         5
          In support of its argument concerning authority outside Section 1317.2 of the School
Code, Hempfield further cited: the Basic Education Circular generated by the Pennsylvania
Department of Education concerning sharing documentation between schools including
disciplinary             records,               see               https://www.education.pa.gov/Policy-
Funding/BECS/Purdons/Pages/EnrollmentStudents.aspx (last visited December 2, 2021); Section
1302-A of the School Code, added by the Act of June 30, 1995, P.L. 220, 24 P.S. § 13-1302-A
(establishing Office for Safe Schools to coordinate efforts for student safety); Section 1304-A of
the School Code, added by the Act of June 30, 1995, P.L. 220, 24 P.S. § 13-1304-A (concerning
sworn statements prior to admission at new school regarding expulsion or suspension for weapons,
alcohol or drugs or for willful infliction of injury or acts of violence); Section 1305-A of the School
Code, added by the Act of June 30, 1995, P.L. 220, 24 P.S. § 13-1305-A (concerning transfer of
disciplinary records upon school transfer); and Pennsylvania Senate Bill 530, Session of 2019,
which proposes adding a new provision similar to Section 1317.2 but relating to sexual assault
adjudications. (O.R., Item No. 8.)

                                                  6
       On appeal,6 Hempfield essentially contends that the trial court erred in
concluding that: (1) Hempfield is bound by the terms of the settlement agreement,
(2) Hempfield cannot rely on the evidentiary determinations of the Latrobe School
Board to establish that R.S.’s conduct violated Section 1317.2 of the School Code,
and (3) the other provisions of the School Code do not provide Hempfield the
authority to otherwise deny in-person instruction to R.S. based on his expulsion or
withdrawn weapons violation. Thus, it appears as if Hempfield is challenging the
merits of this matter in relation to permanent injunctive relief as opposed to whether
the trial court erred in granting preliminary injunctive relief. Because Hempfield is
appealing the trial court’s grant of preliminary injunctive relief, we must consider
whether the trial court erred in its analysis regarding the grant of a preliminary
injunction.
       A party seeking prohibitory preliminary injunctive relief must demonstrate
the following six essential prerequisites: (1) injunctive relief is necessary to prevent
immediate and irreparable harm not compensable by damages; (2) greater injury will
result from denying such relief than from granting it; (3) relief will restore the parties
to the positions they held before the allegedly wrongful conduct; (4) the party
seeking injunctive relief has a clear right to relief and is likely to prevail on the

       6
           In analyzing an appeal from a trial court’s grant of preliminary injunctive relief, we review
the trial court’s order for an abuse of discretion. SEIU Healthcare Pa. v. Commonwealth, 104 A.3d
495, 501 (Pa. 2014). This standard of review is highly deferential in that it prohibits this Court
from inquiring into the merits of the controversy. Id. Rather, we review a trial court’s order to
determine whether the trial court had any reasonable grounds for its conclusions. Philips Bros.
Elec. Contractors, Inc. v. Valley Forge Sewer Auth., 999 A.2d 652, 655 n.2 (Pa. Cmwlth. 2010);
Hatfield Twp. v. Lexon Ins. Co., 15 A.3d 547, 551 (Pa. Cmwlth. 2011). “The only circumstances
warranting a reversal of a trial court’s decision granting or denying a preliminary injunction are
when it is clear ‘that no grounds exist to support the decree or that the rule of law relied upon was
palpably erroneous or misapplied.’” Hatfield Twp., 15 A.3d at 551 (quoting Mazzie v.
Commonwealth, 432 A.2d 985, 988 (Pa. 1981)).

                                                   7
merits; (5) the injunction is suited to the activity; and (6) the grant of an injunction
will not harm the public interest.7 SEIU Healthcare, 104 A.3d at 501-02; Philips
Bros., 999 A.2d at 657.          Based on the foregoing, we interpret Hempfield as
essentially challenging the fourth factor set forth above—i.e., that R.S. has a clear
right to relief and is likely to prevail on the merits. Thus, based on our standard of
review, we will consider whether the trial court had any reasonable grounds for its
determination that there is “no legal basis to alter or revisit Latrobe’s determination
on the matter.” (O.R., Item No. 10 at 3.); Philips Bros., 999 A.2d at 655 n.2.
       After careful review of the entire record in this matter, we conclude that the
trial court erred in granting preliminary injunctive relief because the record does not
contain sufficient evidence to support a conclusion that R.S. has a likelihood of
succeeding on the merits. As a result, the trial court lacked a reasonable basis for
the granting of preliminary injunctive relief.
       As noted previously, Section 1317.2(a) of the School Code provides that “a
school district . . . shall expel, for a period of not less than one year,” any student
who is found to be in possession of a weapon on school property. (Emphasis added.)
Thus, under this provision, Latrobe had a mandatory duty to expel R.S. for a period
of one year if he was found to be in possession of a weapon on school property.
Here, there is no record basis for the conclusion that the settlement agreement
between Latrobe and R.S. preempts or has primacy over the adjudication of the
Latrobe School Board that appears not to have been set aside, vacated, superseded,
or reversed.


       7
          Prohibitory injunctive relief restrains a party from acting, while mandatory injunctive
relief commands the performance of an affirmative act. See Mazzie, 432 A.2d at 988; Hatfield
Twp., 15 A.3d at 551. Because the trial court’s order restrained Hempfield from enrolling R.S. in
its cyber-learning program, the injunction here was prohibitory in nature.

                                               8
      At present, it appears to this Court that Latrobe charged R.S. with a weapons
violation and prosecuted the charge at a disciplinary hearing before the Latrobe
School Board. (R.R. at 57; O.R., Plaintiffs’ Exhibit No. 1 at 3.) It further appears
that the Latrobe School Board issued an adjudication expelling R.S. based on a
finding that he was in violation of Latrobe’s weapons policy and Section 1317.2 of
the School Code, but the adjudication is not in the record. (See id.) Moreover,
assuming that such an adjudication exists, there is no testimony or other evidence of
record to establish that the adjudication was properly set aside, such that there is no
adjudication of a weapons violation pursuant to Section 1317.2(a) on R.S.’s record.
While R.S. and Latrobe sought to circumvent the disciplinary adjudication by means
of the settlement agreement, R.S. and Latrobe cannot agree to strike an adjudication
issued by the Latrobe School Board. Stated differently, at the disciplinary hearing
Latrobe was acting in a prosecutorial function and the Latrobe School Board was the
adjudicator.    Latrobe lacked authority to thereafter unilaterally nullify the
adjudication issued by the Latrobe School Board. If R.S. and Latrobe wanted the
adjudicated weapons violation to be removed from R.S.’s record, R.S. could have
pursued an appeal to its conclusion or the parties could have attempted to have the
adjudication modified or vacated by the Latrobe School Board. The record does not
establish that either process was effectuated, and, thus, the adjudication would still
be controlling in this matter.
      Hempfield agreed to provide R.S. with alternate education services, as
opposed to in-person instruction based on Section 1317.2(e.1) of the School Code,
24 P.S. § 13-1317.2(e.1), which provides:
      A school district receiving a student who transfers from a public or
      private school during a period of expulsion for an act or offense
      involving a weapon may assign that student to an [alternate] assignment

                                          9
      or provide [alternate] education services, provided that the assignment
      may not exceed the period of expulsion.
This provision clearly empowers a school district to provide for alternate education
services if a transferring student is expelled for a weapons violation. Given that the
record does not establish that R.S.’s weapons violation pursuant to Section 1317.2(a)
of the School Code and Latrobe’s weapons policy was ever properly vacated or
struck from R.S.’s record, we cannot agree with the trial court that Hempfield had
“no legal authority” to prevent R.S. from attending in-person instruction. (O.R.,
Item No. 10 at 3.) Rather, it appears from the limited record on appeal that
Hempfield had the legal authority to take the actions it took.
      Based on the foregoing, we conclude that the trial court lacked reasonable
grounds upon which to conclude that R.S. had a likelihood of succeeding on the
merits.   See SEIU Healthcare, 104 A.3d at 501-08; Philips Bros., 999 A.2d
at 655 n.2. Accordingly, the order of the trial court is reversed.




                                          P. KEVIN BROBSON, President Judge




                                          10
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


R.S. a minor, by his parents and     :
natural Guardians, R.S. and A.S.     :
                                     :
            v.                       :   No. 1280 C.D. 2020
                                     :
Hempfield Area School District,      :
                       Appellant     :



                                   ORDER


      AND NOW, this 3rd day of December, 2021, the order of the Court of
Common Pleas of Westmoreland County, dated November 3, 2020, is REVERSED.




                                     P. KEVIN BROBSON, President Judge